Citation Nr: 1603652	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for residuals shell fragment wound (SFW) injury to muscle group XI with retained foreign bodies, right leg.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served in the U.S. Army from February 1970 to October 1971.  He served in Vietnam and is a recipient of the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

As originally developed for appeal, the Veteran's claim included the additional issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD).  This issue was considered in the rating action on appeal.  It was also the subject of a notice of disagreement (NOD) and included in the December 2012 statement of the case (SOC).  However, the Veteran has specifically limited his appeal to the issue of entitlement to TDIU.  See statement in lieu of VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2013.  Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue.  

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to the April 2010 determination, which denied an increased evaluation for SFW residuals to the right leg (muscle group XI).  In light of the fact that the Veteran has not yet been provided a statement of the case, the issue has been added to the title page of this decision and is being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran's service connected disabilities are rated 90 percent disabling and prevent him from obtaining and retaining gainful employment for which he would otherwise be qualified.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Service connection is currently in effect for the following disabilities: PTSD (70 percent disabling); prostate cancer (40 percent disabling); SFW residuals of the right leg (30 percent disabling); SFW residuals of the left leg (10 percent disabling); SFW residuals of the left arm/chest; scars of both thighs, and erectile dysfunction (0 percent disabling each).  The combined rating for the service-connected disabilities is 90 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  What remains to be determined is whether his service connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for a TDIU, the Veteran indicated he was last employed in May 2007 as a heavy equipment operator for PennDOT.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in December 2009.  He indicated that he could no longer work due to his service connected prostate cancer, PTSD, and erectile dysfunction.  His longest period of continuous employment was from June 1973 until his retirement in May 2007 as a manager.  He reported having a high school education.

Employment Information received from the Pennsylvania Department of Transportation confirms that the Veteran had been employed from 1973 until 2007.  He worked 37.5 hours a week and had lost no time in the preceding 12 months due to disability.  No concessions were made to the Veteran in this employment and the reason for his termination was voluntary retirement.  See VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in March 2010.  

The Veteran underwent a VA PTSD examination in March 2010, at which time his employment history was reviewed.  He was noted to have been retired since 2007 and currently owns a small farm and raises beef cattle.  The examiner noted the Veteran had been "functioning at a marginal level for a number of years."  Noted symptoms included dysphoria, chronic sleep impairment, suicidal ideation, intrusive thoughts, flattened affect, anger, and irritability.  The examiner noted the Veteran was retired, but was able maintain employment secondary to the isolative nature of his position.  A GAF score of 59 was assigned, indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The record also indicates that the Veteran was then afforded a VA examination in December 2010, for evaluation of his prostate cancer residuals.  It was noted that the Veteran was diagnosed with prostate adenocarcinoma in March 2009 with current reports of daytime voiding intervals of 1-2 hours and nocturia with two voidings per night.  In addition to urinary frequency and urgency, the Veteran reported problems with incontinence, requiring the use of absorbent materials which must be changed three to four times each day.  The examiner noted that the condition impacted the Veteran's ability to maintain employment as he must remain close to a bathroom due to urinary urgency.  See also medical opinion from K.A. Thompson, M.D. from Glenwood Internal Medicine, LLP, dated February 1, 2011.  

The Veteran was afforded additional VA examinations in 2014 during which his service-connected SFW residuals and scars were evaluated individually as to their impact on his employability.  The right calf/ leg scar was mildly tender and gets sore with prolonged use.  The examiner opined that except for the large right calf area scar- none of the other scars causes any significant symptoms, pain or limitations.  The Veteran asserted that currently a physical job would be difficult due to easy fatigue and soreness.  The examiner noted the Veteran had worked a physical job for more than 30 years adequately and that a lightly physical and/or sedentary job would be possible.  See VA DBQ Scars/Disfigurement and Muscle Injuries, dated October 6, 2014.  

Under the circumstances of this particular case, the Board finds, that it is at least as likely as not that the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment.  Floore v. Shinseki, 26 Vet.App. 376, 382 (2013).  His statements with respect to the combined effect of his service-connected disabilities, together with the medical evidence of record, support the conclusion that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds his assertions about the severity of his service-connected disabilities and their combined impact on his ability to function in a work setting to be credible.  The Board further finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  He is unable to return to his previous occupation as a heavy equipment operator and there is no indication that he has any experience in or the potential for a sedentary job.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU. 

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  In other words, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

As has been noted in the Introduction, the Veteran submitted a timely notice of disagreement with respect to the April 2010 determination denying an increased evaluation for SFW residuals to the right leg (muscle group XI).  See VA Form 21-4138, submitted by the Veteran in July 2010.  The AOJ has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SOC on the issue of entitlement to an increased evaluation for SFW residuals to the right leg (muscle group XI).  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


